DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Garvey on 8/30/2021.
The application has been amended as follows:
In claim 20, amend as:

Providing a magnetron having an anode and a cathode
Providing a magnetron sputter source at the cathode
Exposing the substrate to said magnetron sputter source
Supplying said magnetron sputter source by a power supply 
Providing at least one capacitor operatively connected to said power supply 
Providing an inductance of 0.1 to 100μH including a coil operatively connected to said at least one capacitor and in series with said power supply and said magnetron 
Administering a first pulse by closing a first switch to connect said inductance to said at least one capacitor when the first switch is closed, the first pulse comprising a series of pulses administered with a duty cycle of 0.1% to 10% to said inductance, said administering including pulsed closing and opening of the first switch 
Generating a discharge voltage at said magnetron sputter source with pulsatingly changing polarity by operating a second switch in a pulsed manner including pulsed opening and closing of the second switch to operatively cause energy stored in said inductance to be discharged to said magnetron sputter source, wherein the second switch is operationally connected to an intermediate tap of said coil, the second switch making a shortcut between the cathode and anode via a part of the coil when the second switch is closed, and the second switch uses an auto transforming effect of the inductance when the second switch is closed to create a positive voltage at the cathode
Controlling a property of a coating on the substrate by adjusting a time period of the pulsed opening and closing of the second switch and/or adjusting the inductance. 

In claim 16, amend as:
wherein the controlling of a coating coverage is by the adjusting the time period of the pulsed opening and closing of said second switch or by selecting a location of said intermediate tap along said inductance.

In claim 17, amend as:
The method of claim 20 wherein the adjusting the time period of the pulsed opening and closing of the second switch includes at least one of opening of said second switch during said pulsed opening and closing of the second switch and adjusting the inductance includes selecting a location of said intermediate tap along said inductance.

Claims 1-13, 15, 19, 22, 24-28 are canceled.

Allowable Subject Matter
Claims 16-18, 20, and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 20 if the invention is not shown in the prior art of a method magnetron sputter coating a substrate, the method comprising providing a magnetron having an anode and a cathode, the cathode having a magnetron sputter source, and the substrate exposed to sputter deposition from the magnetron sputter source, supplying a power supply to the magnetron sputter source, the power supply electrically connected to: at least one capacitor, a coil electrically connected in series to the at least one capacitor and magnetron, a first switch, and a second switch, and especially with regards to:
the power supply operating to:
provide an inductance of 0.1 to 100μH to the coil;
provide a first pulse by closing a first switch that connects the coil to the at least one capacitor, the first pulse comprising a series of pulses with a duty cycle of 0.1% to 10% to the coil, wherein pulsed closing and opening of the first switch provide the series of pulses;
generate a discharge voltage at the magnetron sputter source with pulsatingly changing polarity by operating a second switch in a pulsed manner of pulsed opening and closing of the second switch to operatively cause energy stored in the coil to be discharged to the magnetron sputter source, wherein the second switch is electrically connected to an intermediate tap of the coil, wherein the second switch makes an electrical shortcut between the cathode and anode via a part of the coil when the second switch is closed, and the second switch uses an auto transforming effect of the coil when the second switch is closed to create a positive voltage at the cathode; and 
wherein adjusting a time period of the pulsed opening and closing of the second switch and/or adjusting the inductance controls a property of a coating on the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794